Davis, P. J.:
I concur that the order should be reversed and the motion denied. There is no sound reason why the defendant should not be called and examined as a witness, even as to matters upon which criminal charges may be predicated. He has all the usual protection of witnesses in open court upon the trials of actions, and can shield himself under the rule applicable in such trials. This is an adequate protection, and all which any witness or party is entitled to el aim on any examination allowed by law.
Order reversed, with ten dollars costs and disbursements, and motion denied.